Per Curiam.
This cause having been heretofore submitted to the court upon the transcript of the record of •.the judgment, aforesaid, and briefs and argument of counsel for the respective parties, and the record havin-g been ¡.seen and inspected, and the cause having been re-argued by counsel for the respective parties pursuant to a rehearing granted by the court, and the court having again considered the record and being now advised of its judgment to be given in the premises, it seems to the court that there is no error in the said judgment; it is, therefore, considered, ordered and adjudged by the court that the said judgment of the Circuit Court be, and the same is hereby, affirmed.
Taylor, Whitfield, Ellis and West, J. J., concur.
Browne, C. J., dissents.